           Case 1:16-cv-02476-TJK Document 55 Filed 05/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN BAR ASSOCIATION et al.,

              Plaintiffs,
      v.
                                                 Civil Action No. 16-2476 (TJK)
UNITED STATES DEPARTMENT OF
EDUCATION et al.,

              Defendants.


                                           ORDER

      For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Plaintiff Rudert’s Motion to Alter or Amend the Judgment (ECF No. 50) is

DENIED.

      This is a final, appealable Order.



      SO ORDERED.



                                                        /s/ Timothy J. Kelly
                                                        TIMOTHY J. KELLY
                                                        United States District Judge

Date: May 22, 2019
